Title: Orders to Lieutenant Colonel Benjamin Flower, 16 January 1777
From: Washington, George
To: Flower, Benjamin



Sir
[Headquarters, Morristown, 16 January 1777]

The Honble Continental Congress having Resolved to establish a Magazine, Laboratories, & Foundery for casting Cannon &c. at York Town in the State of Pennsylvania. You are hereby directed to repair thither & erect or provide such Buildings as shall be necessary for carrying on the preparation of fixed Ammunition of every Species. an Air Furnace to be constructed there to hold Three Thousand Weight of Flux’d Metal—a Mill for the purpose of Boring the Cannon &c. after they are Cast. Shops Sufficient for Forty Carpenters, Forty Blacksmiths, & Twenty Wheelwrights, Turners & Tinmen in proportion to the Demand the Laboratory shall have for them. Also Twelve Harness makers to make Spare Harness Double & Single.
The Artificers above mentioned are to consult the Founder about the Size of the Cannon, & they are to make spare Carriages for them. the Wheels, Cheeks Limbers &c. to be Ready to be put together for immediate use. The Founder to be instructed to Cast Six pounders first. Three pounders & Howitzers next—and after there are about Sixty of these Cast he is to Cast Ten Twelve pounders.
Besides the Artificers before mentioned who are to be inlisted for One year there are to be Sixty persons employed in the Laboratory inlisted for the War consisting of One Captain who is to be Capt. Coren, One Capt. Lieut. Four Lieutts Six Sargts Six Corporals, Six Bombardiers One Drum & Fife with Twenty Eight Matrosses. these persons are to be inlisted as Artillery Men altho they are at present to be employed in the Laboratories.
The Company is to fix all kinds of Ammunition according to the Orders they shall Receive. Case Shott with Flannel Cartridges for 3, 6 & 12 pounders to be the first Object. Musket Cartgs. are likewise to be made in great Numbers.
You are to contract for & procure likewise the Articles a List of which you have on a Seperate paper.

Exclusive of the above Artificers we shall want a Company of Artificers inlisted during the War to be attached to the Artillery in the Feild Consisting of One Master Carpenter One Mastr Wheelwright & One Mastr Blacksmith Two Tinmen, Two Turners, Two Coopers, Four Harness makers Two Nailers & Two Farriers Six Wheelwrights Twenty five Carpenters & Fifteen Smiths the whole being Sixty under the direction of the Master Carpenter.
The people now Employed in the different Branches in Philadelphia of making Carriages for Cannon Casting of Cannon & preparing Ammunition of all kinds are Still to continue to carry on their different Business there—& if there Should be any thing necessary to further or Quicken these matters you are hereby directed to use your utmost exertions for these important purposes.
After the Buildings Furnace &c. are prepared at York Town part of the Different Branches to be Removed thither—In the Course of providing these matters you will have Occasion for Sums of Money which you will procure by applying to the Commissioners of Congress at Philadelphia.
Mr Byars the Founder at Philada must have every Encouragement & Assistance in Order to Carry on the Business with the utmost Spirit.
The Commissioners of the Honble Congress Residing at Philada will upon your applying to them which you are to do give you every Assistance in their power—for any thing necessary to be Transacted in Camp you are to apply to Majr Genl Green in the absence of Genl Knox.
You must keep a very particular Account of all matters & Expences transacted by you in Order to Render in when Call’d for.
The Speedy accomplishment of the matters with which you are intrusted are of such high import to the Wellfare of the Continent that I hope no inducement will be wanting to urge you to complete them assoon as possible.
The Continental Congress have Resolved that it is their Opinion that Carlisle in Pennsylvania is a proper place for a Magazine &c. You are therefore not to make any preparations in York Town which cannot be Removed from thence to Carlisle. I shall write to the Congress concerning this matter & let you know the result as soon as possible. in the mean time every preparation is to be push’d in Philadelphia with the utmost Vigor. Given at head Quarters at Morris Town this 16th day of Jany 1777.

Go: Washington

